

116 S2154 IS: JROTC Cyber Training Act
U.S. Senate
2019-07-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2154IN THE SENATE OF THE UNITED STATESJuly 17, 2019Ms. Rosen (for herself, Mrs. Blackburn, Mr. Cornyn, and Mr. Peters) introduced the following bill; which was read twice and referred to the Committee on Armed ServicesA BILLTo direct the Secretary of Defense to carry out a program to enhance the preparation of students in
			 the Junior Reserve Officers’ Training Corps for careers in computer
			 science and cybersecurity, and for other purposes.
	
 1.Short titleThis Act may be cited as the JROTC Cyber Training Act. 2.JROTC computer science and cybersecurity program (a)Program required (1)In generalChapter 102 of title 10, United States Code, is amended by adding at the end the following new section:
					
						2036.Computer science and cybersecurity program
 (a)RequirementThe Secretary of Defense shall carry out a program to enhance the preparation of students in the Junior Reserve Officers' Training Corps for careers in computer science and cybersecurity.
 (b)CoordinationIn carrying out the program, the Secretary shall coordinate with the following: (1)The Secretaries of the military departments.
 (2)The Secretary of Education. (3)The National Science Foundation.
 (4)The heads of such other Federal, State, and local government entities the Secretary of Defense determines appropriate.
 (5)Private sector organizations the Secretary of Defense determines appropriate. (c)ActivitiesActivities under the program may include the following:
 (1)Establishment of targeted internships and cooperative research opportunities in computer science and cybersecurity at defense laboratories and other technical centers for students in and instructors of the Junior Reserve Officers' Training Corps.
 (2)Funding for training and other supports for instructors to teach evidence-based courses in computer science and cybersecurity to students.
 (3)Efforts and activities that improve the quality of cybersecurity and computer science educational, training opportunities, and curricula for students and instructors.
 (4)Development of travel opportunities, demonstrations, mentoring programs, and informal computer science and cybersecurity education for students and instructors.
 (d)MetricsThe Secretary shall establish outcome-based metrics and internal and external assessments to evaluate the merits and benefits of activities conducted under the program with respect to the needs of the Department of Defense.
 (e)AuthoritiesIn carrying out the program, the Secretary shall, to the maximum extent practicable, make use of the authorities under chapter 111 and sections 2601, 2605, and 2374a of this title, section 219 of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 10 U.S.C. 2358 note), and other authorities the Secretary determines appropriate.
							.
 (2)Clerical amendmentThe table of sections at the beginning of chapter 102 of such title is amended by adding at the end the following new item:
					2036. Computer science and cybersecurity program..
 (b)ReportNot later than two years after the date of the enactment of this Act, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report on activities carried out under the program on computer science and cybersecurity for the Junior Reserve Officers' Training Corps required by section 2036 of title 10, United States Code (as added by subsection (a)).